DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2020/0090579).

Regarding claims 1 and 11
Chen et al. shows the electronic device and driving circuit for driving a light emitting unit, comprising: a driving transistor (210, 310); a switch transistor (280, 381) coupled to the driving transistor (310); an emitting transistor (220, 321) coupled between the light emitting unit (231, 331) and the driving transistor; a first capacitor (C1) coupled to the driving transistor (210, 310); and a first compensation transistor (250, 351) coupled to the first capacitor (C1), wherein a first end of the first compensation transistor and a first end of the emitting transistor receive same signal (ID, see for example Figs. 2A-3A, 4 and 5).

Regarding claims 2 and 12
Chen et al. further shows, a first reset transistor (240, 341) coupled to the first capacitor (C1) at one end, and coupled to a reset voltage (VRST1) at another end (see Figs. 2A-3A, 4 and 5).

Regarding claims 3 and 13
Chen et al. further shows, a second capacitor (Cst); and a second compensation transistor (taken to be transistor 371) coupled to an anode of the light emitting unit at one end, and coupled to the second capacitor at another end (see Figs. 3A, 4 and 5).

Regarding claims 4 and 14
Chen et al. further shows, a second reset transistor (342) coupled to the second capacitor (Cst) at one end, and coupled to the reset voltage (Vref or RST) at another end (see for example Figs. 3A, 4 and 5).


Regarding claims 5 and 15
Chen et al. further shows, a second capacitor (Cst); and a second compensation transistor (371) coupled to a cathode of the light emitting unit at one end, and coupled to the second capacitor at another end (see Figs. 3A, 4 and 5).


Regarding claims 6 and 16
Chen et al. further shows, a second reset transistor (342) coupled to the second capacitor (Cst) at one end, and coupled to the reset voltage (Vref or RST) at another end (see for example Figs. 3A, 4 and 5).


Regarding claims 7 and 17
Chen et al. further shows, a second compensation transistor (371) coupled to an anode of the light emitting unit at one end, and coupled to the first capacitor (C1) at another end (see for example Figs. 3A, 4 and 5).

Regarding claims 8 and 18
Chen et al. further shows, a second compensation transistor (371) coupled to a cathode of the light emitting unit at one end, and coupled to the first capacitor (C1) at another end (see for example Figs. 3A, 4 and 5).

Regarding claims 9 and 19
Chen et al. further shows, a third reset transistor (taken to be 342) coupled to an anode of the light emitting unit at one end, and coupled to the reset voltage (VREF or RST) at another end (see Figs. 3A, 4 and 5).

Regarding claims 10 and 20
Chen et al. further shows, wherein the driving transistor, the switch transistor, the emitting transistor and the first compensation transistor are P-type transistors (see for example Figs. 3A, 4 and 5).

Regarding claim 11
Chen et al. further shows, the substrate (taken to be inherent to the display device having the light emitting unit as shown in Fig. 1); and a light emitting unit (230, 330) disposed on the substrate (see Figs. 1-5).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al. (US 2019/0237019) and Chen et al. (US 2015/0356924), both show a pixel driving circuit including driving transistor, emission transistor, switching transistor and, capacitor and compensation transistor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687